               Case 1-17-46613-nhl                     Doc 135-1             Filed 07/15/19              Entered 07/15/19 19:55:16


                                              United States Bankruptcy Court
                                                     Eastern District of New York
                                                 271−C Cadman Plaza East, Suite 1595
                                                     Brooklyn, NY 11201−1800

 IN RE:                                                                                                          CASE NO: 1−17−46613−nhl
     Bracha Cab Corp
     11−3000724
                                 DEBTOR(s)




        NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO
                        RESTRICTION AND REDACTION
NOTICE IS HEREBY GIVEN THAT:

A transcript of the proceeding held on 6/27/19 was filed on 7/15/19.

The following deadlines apply:

The parties have until July 22, 2019 to file with the court a Notice of Intent to Request Redaction of this transcript.
The deadline for filing a Transcript Redaction Request is August 5, 2019.

If a Transcript Redaction Request is filed, the redacted transcript is due August 15, 2019.

If no such Notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is October 15, 2019, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber Transcription
Services at 2124200771 or you may view the document at the public terminal at the Office of the Clerk.


 Dated: July 17, 2019


                                                                                      For the Court, Robert A. Gavin, Jr., Clerk of Court


BLnftransap2.jsp [Notice of Filing Transcript and Deadlines to Restriction and Redaction rev. 02/01/17
